PD-0773-15
                                       NO.



AUSBON       OSBORNE,                                                         IN    THE   COURT       OF

V.                                                                           CRIMINAL        APPEALS

THE    5TATE    OF   TEXAS                                                   OF TEXaJ!!=PESVEDIN
                      PRO    SE   MOTION      REQUESTING         LEAVE TO       FILE
                                  AN   ORIGINAL       COPY     OF   THE                       SEP 16 2015
                        -:;P;ETiIT--E0-N^FQ"R-^'DvES:EWE^EO NA R Y- -,R E V IE U~

                                                                                          Abel Acosta, Cterf?
TO    THE    HONORABLE      COURT      OF    CRIMINAL      APPEALS      OF   TEXAS

        COMES NOW the Appellant in the above-styled and numbered cause and
respectfully moves this Honorable Court to grant leave to file an origi
nal copy only of the Petition for Discretionary Review and in support
thereof would shay to the Court the foiling:

        1.      The style and appeal number in the Amarillo Court of Appeals

is:    NO.    07-13-00156-CR           V.    The   State    of   Texas.

        2.      The Appellant moves that,                   pursuant to            Rule 2, Texas           Rule of

Appellate Procedure,               this Coiirt suspend Rule 9.3(b), Texas Rule of App

ellate Procedure,             that requires the filing of eleven (11)                             copies of the

Petition for Discretionary Review with the Court.

        3.      The facts relied upon to show good cause for this request are

as follows:          The Appellant is indigent and incarcerated and does not

have access to a photo copier.                       The Appellant is presently not repres

ented by counsel and intends to file a Pro Se Petition for Discretionary

Review by inmate in the                 Texas Department of Criminal Justice system.


       ..T-h.e.-»A.p-pe.lJ..a-n-t-,,-A-t-j-s=b«o»n ^Osfao-r-n-e , t-;r»e-Sip«eEt-f ully thinks this   Honorable
Courts kind assistance in regards to the above motion, and request in
the best interest of justice, the Court would consider granting this
Appellant's motion.


                                                                             RESPECTFULLY submitted;



                          September 16, 2015
                                                                             (name/date)
WHEREFORE, PREMISES CONSIDERED, the Appellant respectfully request
that this Honorable Court grant leave to file an original copy only
of the Petition .for Discretionary Review with the Court.



                                                 Respectfully submitted




                                                    /t                     £ g-lJSr-lS
                                                 (Signature/Date)




                       CERTIFICATE   OF   SERVICE


     The   Appellant hereby certifies     that a true     and correct      copy of
the foregoing Motion has been mailed to the Office of the Criminal
District Attorney for Tarrant County, Fort Worth, Texas, on the
day of /Tt-t&US-7"      ,2015.



                                                                               <9-2o-/t
                                                    (name)

                                                    Ausbon      Osborne
                                                    TDC0#1 85381 7
                                                    Hodge      Unit
                                                    379   FM    2972   W
                                                    Rusk,      TX 75785-3666